Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060222569 (hereinafter “Barten”) in view of US 20020006614 (hereinafter “Mitchison”).
Barten discloses a method for detecting a target molecule in a sample [para. 0059], the method comprising
contacting a sample that comprises, or is at least suspected of comprising, a target molecule of interest to a plurality of biopolymers immobilized on a support [paras. 0047, 0048, 0050], wherein contacting occurs under conditions conducive to the target molecule binding to one or more immobilized biopolymers of the plurality [paras. 0047, 0048, 0050];
removing excess or unbound sample from the sample-contacted [support] [para. 0050];
contacting a fixative agent [alcohol, para. 0050 and 0080] to the sample-contacted [support], whereby the fixative agent fixes any biopolymer-target molecule binding complexes [para. 0050];
removing the fixative agent from the fixative-contacted [support] [para. 0050];
contacting the array to a secondary detection reagent [para. 0060, see “analyte labeling”] under conditions that promote binding of the secondary detection reagent to biopolymer-target molecule binding complexes; and
measuring the secondary detection reagent-contacted [support] to detect signals from labeled target molecules bound to the one or more biopolymers [para. 0059].
	Applicant has amended claim 1 to incorporate claim 2 (now cancelled) which recites “wherein the conditions of step (a) and the conditions of step (e) can be varied independently”, and to further add the limitation ‘without disruption of the biopolymer-target molecule binding complexes”. Examiner notes that the conditions of steps (a) and (b) occur before step (e), and thus claim 1 encompasses a method in which the conditions are varied before contact of the (alcohol) fixative agent to the array or varied after contact of the fixative agent to the array, without disruption of the biopolymer-target binding complexes.
	Barten suggests these limitations in paragraph 0080, which teaches the following.
 	“Depending on the type of coating used for the binding material the solubilized analyte might not bind to the binding material under the conditions, e.g. pH, salt, alcohol content, which results when the sample is mixed with the lysis buffer.  In these cases it might be required to add an additional solution, which is called binding solution (B), which allows the analyte to bind to the binding material.  Such binding solution can contain, for example, alcohol at various concentrations, in particular ethanol or isopropyl alcohol.” Para. 0080.
	Thus Barten teaches that the alcohol is a binding solution that allows the analyte to bind to the binding material, where the conditions of the sample (such as pH, salt, alcohol content), which results when the sample is mixed with the lysis buffer, are such that the analyte might not bind to the binding material. Therefore it is predictable by one skilled in the art that the conditions of the sample mixture that is contacted with the binding material may be varied (such as varied in pH, salt or alcohol content) 
Regarding step (e), Barten is silent as to contacting the secondary detection reagent to the array after step (d), i.e., after removing the fixative agent from the fixative-contacted support. However, it is predictable by the skilled artisan that providing a secondary detection reagent after the step of removing the fixative agent (e.g. removing excess alcohol) would still result in allowing the secondary detection reagent to bind to its binding partner for subsequent detection since the analyte has bound or will bind to the immobilized binding material in step (e), as discussed above regarding paragraph 0080. This step which results in a predictable outcome would have thus required routine skills in the art. Moreover, Mitchison teaches contacting a secondary detection reagent after binding and washing of beads (see para. 0072). Thus, it would have been predictable that after the binding step, as discussed above regarding paragraph 0080 in Barten, and a washing as taught by Mitchison, the secondary detection reagent may be contacted for binding, as suggested by Mitchison.
	Moreover, Barten is silent as to the support being in an array. 
Examiner notes that Barten teaches the following.
“One way of preparing an analyte comprised in an organic sample involves selective binding or 

Thus Barten teaches examples of a support having binding reagents for binding to analytes. The 
examples however are non-limiting.
	Moreover, Mitchison discloses the following.
	“One preferred embodiment of the present invention provides a binding partner that includes a fluorescent label that can be used to detect the identification unit on the bead.  In one particular embodiment, the fluorescent label emits a particular wavelength specific to a particular tag as a means to identify the tag recognized by the binding partner.  The label may be incorporated directly or indirectly into the binding partner.  For example, the fluorescent label may be incorporated onto a antibody specific to the tag, or a secondary antibody which itself recognizes the primary antibody directed against the tag.  Quantitation of the fluorescent signal may occur by use of fluorescence imaging.  One method of quantitating a fluorescent signal is the use of flow cytometry.  Flow cytometers were originally designed for detecting fluorescent signals off single cells and are therefore capable of detecting the fluorescent signal emitted from a single bead by passing a stream liquid droplets each containing a single bead through the detection unit in series.  Imaging of the signal emitted from the bead surface may be enhanced by the use of confocal imaging or some other optical section (e.g., a CCD camera).” Paragraph 0069 (emphasis added). 
“In this example, the binding partner is an antibody.  The fluorescent signal is collected from the
bead before the binding partner has been applied to the bead.  This signal represents the background fluorescent signal emitted from the bead.  The fluorescently labeled antibody specific for tag A is then 
added and allowed to associate with tag A attached to the beads.  After association, the beads are washed with a detergent solution to destroy any non-specific antibody/tag interactions.  The washed beads are applied to the flow cytometer device and the fluorescent signal from each bead is collected in series, over time.  The fluorescent signal representing tag A is collected from each bead and compared to the background signal.  Any detected signal significantly above the background signal for tag A indicates that the bead has tag A and thus identifies a reaction choice and stage of reactant addition used in the reaction series applied to that bead (see Example 4).” Paragraph 0071 (emphasis added).
 “In an alternative embodiment, the binding partner specific to tag A is allowed to associate with 
the bead, the beads are washed, and a secondary binding partner coupled to a fluorescent label is added that recognizes the tag A specific antibody binding partner.  The beads are washed again and the label detected as before.  Whether the primary antibody binding partner or the secondary antibody binding partner is labeled, the fluorescent signal representing tag B, tag C, tag D, etc. is measured until a reaction profile for each bead is obtained defining the chemical structure on that bead.  For example, 
 “In yet another preferred embodiment of the present invention, the beads themselves can be 
spatially arrayed.  A system that arrays the solid supports, preferably beads, containing the attached tags onto plates linearly eliminates the step of detaching the tag from the bead.  One method of linearly arraying the beads is to place the beads in capillary tubes with a diameter only slightly larger than the bead so that the beads are held in a line inside of the capillary tube.  For example, beads 20-90 micrometers in diameter can be used to fill capillary tubes approximately 110 micrometers in diameter.  The limited diameter of the capillary tube holds the beads in a linear array and prevents the beads from forming a group (e.g., 100 beads per row).  A fluid handling system is used to pass fluid containing the binding partner past the beads without moving the beads out of the linear array.  Using this technique, an image may be taken of 100 rows of capillaries at one time, or 10,000 beads.” Paragraph 0093 (emphasis added).
 “The binding partners used to detect the tags on the spatially arrayed beads may be 
macromolecules capable of specific and tight binding to a small molecule hapten, including nucleic acids and proteins.  Preferably, the binding partners are oligonucleotides, particularly derivatized oligonucleotides.  More preferably, the binding partners are nucleic acids, particularly single stranded RNA molecules.  Most preferably, the binding partner is a protein, particularly an antibody.  Particularly preferred labels for identifying the tags by imaging signals emitted by the beads on the plate include luminescent and fluorescent labels.” Paragraph 0095 (emphasis added).
 Thus, while Barten is silent as to the support being in an array, Mitchison teaches an array, for 
example an array of beads in a channel as an alternative means for providing the support. Given that Barten teaches that the support can be in various forms, it would have been obvious to one skilled in the 
As to claim 2, it is predictable by the skilled art that the conditions of step (a) and (step (c) can 
be varied independently, as may be desirable to provide a workable or optimum condition.
	As to claim 3, see Barten in paragraph 0050.
	As to claim 4, Barten discloses the following.
	“In a preferred embodiment once the organic sample has been depleted of analyte and the analyte has been bound or adsorpt to the material capable of binding or adsorption, in particular to magnetic beads, the depleted organic sample is removed from the bound analyte as completely as possible.  In a next step the analyte can be washed, with a different reagent to remove, for example, any residual organic sample or solubilized organic sample.  The device of the present invention comprises a second chamber (3) and can comprise further chambers (15, 20, 21).  Any of these chambers, in particular a further chamber (20) comprises a wash solution (W).  The wash solution can contain many 
of the components already outlined above with respect to the liquid (L), i.e. buffer, chelating agents, salts, stabilizing agents, detergents, alcohols and the like and mixtures thereof.  Many wash solutions for the purification of analytes are know[n] and their respective composition is determined by the analyte 
to be purified and the organic source used and can be appropriately chosen by someone of skill in the art.  In general wash solutions are designed to reach at least one preferably all of the following aims: i) only marginally interfere with the binding between the analyte and the material, which bound or adsorbed the analyte, ii) stabilize the analyte and/or inhibit enzymes degrading the analyte and iii) dissolve organic sample components, which might have attached to the material binding or adsorbing the analyte.  Preferably the device is provided with two wash solution comprising chambers wherein the wash solutions are preferably of different composition.” Paragraph 0050 (emphasis added). 
	“Depending on the type of coating used for the binding material the solubilized analyte might not bind to the binding material under the conditions, e.g. pH, salt, alcohol content, which results when the sample is mixed with the lysis buffer.  In these cases it might be required to add an additional solution, which is called binding solution (B), which allows the analyte to bind to the binding material.  Such binding solution can contain, for example, alcohol at various concentrations, in particular ethanol or isopropyl alcohol.” Paragraph 0080 (emphasis added).
	Thus while paragraph 0050 discloses use of alcohol as a wash solution, but does not disclose a particular type of alcohol, paragraph 0080 discloses isopropyl alcohol as an example of alcohol that will allow for binding of the analyte to the binding material. Therefore it would have been predictable by one of ordinary skills in the art that isopropyl alcohol may be a specific type of alcohol used as a wash solution as well, since it does not interfere with the binding of the analyte to the binding material, and actually allows for binding of the analyte to the binding material, as would be desirable for promoting the binding. Isopropyl alcohol would meet the aims suggested by Barten in paragraph 0050 which states that “wash solutions are designed to reach at least one preferably all of the following aims: i) only marginally interfere with the binding between the analyte and the material, which bound or adsorbed the analyte, ii) stabilize the analyte and/or inhibit enzymes degrading the analyte and iii) dissolve organic sample components, which might have attached to the material binding or adsorbing the analyte”.
	As to claims 5 and 8, see paragraphs 0047, 0052 and 0060 in Barten.
	As to claim 6, while Barten refers to analyte labeling (para. 0060), Barten is silent as to the labeling comprising an antibody. However Mitchison discloses use of a secondary antibody with a 
	As to claim 7, it is understood from the Barten disclosure that the sample may be a blood sample, as is known in the art (para. 0002).
	As to claim 9, as suggested by Mitchison, the biopolymers comprise a random peptide array (para. 0093 in Mitchison).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060222569 (hereinafter “Barten”) in view of US 20020006614 (hereinafter “Mitchison”) and further in view of US 20090264298 (hereinafter “Lim”).
	Barten and Mitchison, discussed above, are silent as to how the biopolymers on the array are synthesized.
	However, Lim teaches that production of microarray or micro-bead features can be achieved by a variety of methods, either by in situ production, or by deposition/binding of off-line produced feature substances onto microarray substrates, beads or particles. Paragraph 0005.
	It would have been obvious to one skilled in the art to provide the biopolymers in the modified Barten invention via in situ synthesis since Lim teaches that this is one method of providing substances on a support such as beads.


	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060222569 (hereinafter “Barten”) in view of US 20020006614 (hereinafter “Mitchison”) and further in view of
US 20090166224 (hereinafter “Yang”).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
	Applicant has amended claim 1 to incorporate claim 2 (now cancelled) which recites “wherein the conditions of step (a) and the conditions of step (e) can be varied independently”, and to further add the limitation ‘without disruption of the biopolymer-target molecule binding complexes”. Examiner notes that the conditions of steps (a) and (b) occur before step (e), and thus claim 1 encompasses a method in which the conditions are varied before contact of the (alcohol) fixative agent to the array or varied after contact of the fixative agent to the array, without disruption of the biopolymer-target binding complexes.
	Applicant asserts that there is no teaching or suggestion in the cited combination of references that would have led the skilled artisan to the unexpected technical advantage of the fixative steps recited in claim 1, namely that the fixative steps yield improved detection results and reduced signal loss relative to detection without the fixative step. Applicant submits that the role of the fixative contacting and fixative removal steps between detection of the first and secondary detection reagents was not predictable. The fixative steps of the present invention permit varying detection reagents and incubation conditions without signal loss. Applicant asserts that without more, the cited references do not make it predictable to add fixative addition and fixative removal steps that reduce signal loss and 
	Applicant further argues that Lim fails to remedy the deficiencies of the combination of Barten in view of Mitchison.
	As mentioned above, Barten suggests these limitations (of step (e)) in paragraph 0080, which teaches the following.
 	“Depending on the type of coating used for the binding material the solubilized analyte might not bind to the binding material under the conditions, e.g. pH, salt, alcohol content, which results when the sample is mixed with the lysis buffer.  In these cases it might be required to add an additional solution, which is called binding solution (B), which allows the analyte to bind to the binding material.  Such binding solution can contain, for example, alcohol at various concentrations, in particular ethanol or isopropyl alcohol.” Para. 0080.
	Thus Barten teaches that the alcohol is a binding solution that allows the analyte to bind to the binding material, where the conditions of the sample (such as pH, salt, alcohol content), which results when the sample is mixed with the lysis buffer, are such that the analyte might not bind to the binding material. Therefore it is predictable by one skilled in the art that the conditions of the sample mixture that is contacted with the binding material may be varied (such as varied in pH, salt or alcohol content) independently of any of the other steps discussed [steps a-e of the present claims], without disruption of the biopolymer-target molecule binding complexes, since the added alcohol (e.g., isopropyl alcohol) is disclosed as a binding solution that allows the analyte to bind to the binding material, where the conditions of the sample (such as pH, salt, alcohol content) are such that the analyte might not bind to the binding material. In other words, from the disclosure in paragraph 0080, it is predictable by the skilled artisan that where conditions such as pH (or salt or alcohol content) of the sample mixture is varied such that it does not allow for the analyte to bind to the binding material, the isopropyl alcohol 
	Regarding step (e), Barten is silent as to contacting the secondary detection reagent to the array after step (d), i.e., after removing the fixative agent from the fixative-contacted support. However, it is predictable by the skilled artisan that providing a secondary detection reagent after the step of removing the fixative agent (e.g. removing excess alcohol) would still result in allowing the secondary detection reagent to bind to its binding partner for subsequent detection since the analyte has bound or will bind to the immobilized binding material in step (e), as discussed above regarding paragraph 0080. This step which results in a predictable outcome would have thus required routine skills in the art. Moreover, Mitchison teaches contacting a secondary detection reagent after binding and washing of beads (see para. 0072). Thus, it would have been predictable that after the binding step, as discussed above regarding paragraph 0080 in Barten, and a washing as taught by Mitchison, the secondary detection reagent may be contacted for binding, as suggested by Mitchison.
Regarding Applicant’s arguments that the cited references do not make it predictable to add fixative addition and fixative removal steps that reduce signal loss and improve detection results while permitting independent variation of the primary and secondary detection reagent conditions, the cited references do not need to disclose such advantages in order to meet the claims. In any case, Barten discloses that the alcohol (fixative agent) permits binding of the analyte to the binding material, which inherently improves detection results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANN Y LAM/Primary Examiner, Art Unit 1641